People v Drake (2020 NY Slip Op 00799)





People v Drake


2020 NY Slip Op 00799


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020

PRESENT: WHALEN, P.J., SMITH, CARNI, TROUTMAN, AND BANNISTER, JJ. (Filed Jan. 31, 2020.) 


MOTION NO. (586/05) KA 03-00322.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vWALLACE DRAKE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for writ of error coram nobis denied.